DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Seo”, Pub. No. US 2013/0321340) and SHIN et al. (“Shin”, Pub. No. US 2016/0202889).
Per claim 1, Seo teaches an information processing method, applied to a terminal device comprising a first display area and a second display area, and comprising:
in a case where at least one application program icon is displayed in the first display area, and an interface of a first application program is displayed in the second display area, receiving an input by a user for an icon of a second application program (figs. 17G and 17J-17K; [0308]; [0310]; [0313]); and
in response to the input, performing a target operation in the second display, wherein the target operation is associated with the second application program (figs. 17G and 17J-17K;  [0308]; [0310]; [0313]).  
Seo does not specifically teach wherein the at least one application program icon comprises the icon of the second application program, and in response to the input, performing a target operation in the second display area based on a display feature of the first application program, wherein the target operation is associated with the second application program.

Per claim 2, the modified Seo teaches the method according to claim 1, wherein the interface of the first application program comprises at least a target control corresponding to a target function, an operation track corresponding to the input comprises an operation start point and an operation end point, the operation start point is located in a first preset area in which the icon of the second application program is located, and the operation end point is located in a second preset area in which the target control is located (Seo, figs. 17G and 17J-17K; [0308]; [0310]; [0313]; Shin, figs. 3C-4C and 19A; [0169]; [0170]; [0174]; [0177]); and the performing a target operation in the second display area based on a display feature of the first application program comprises: performing, in the second display area, a target operation corresponding to the target function (Seo, figs. 17G and 17J-17K; [0308]; [0310]; [0313]; Shin, figs. 3C-4C and 19A; [0169]; [0170]; [0174]; [0177]). 
Per claim 3, the modified Seo teaches the method according to claim 1, wherein the performing a target operation in the second display area based on a display feature of the first application program comprises: in a case where a current interface of the first application 
Claims 6-8 are rejected under the same rationale as claims 1-3 respectively.
Claims 11-13 are rejected under the same rationale as claims 1-3 respectively.
	Claims 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Seo”, Pub. No. US 2013/0321340), SHIN et al. (“Shin”, Pub. No. US 2016/0202889), and Sung et al. (“Sung”, Pub. No. US 2015/0082201).
Per claim 4, the modified Seo teaches the method according to claim 1, wherein before the performing a target operation in the second display area based on a display feature of the first application program as described above, but does not teach identifying a type of the second application program and the performing a target operation in the second display area based on a display feature of the first application program comprises: performing the target operation in the second display area based on the display feature of the first application program, wherein the target operation is associated with the type of the second application program.  
However, Sung teaches identifying a type of the second application program and the performing a target operation in the second display area based on a display feature of the first 
Claim 9 is rejected under the same rationale as claim 4.
Claim 14 is rejected under the same rationale as claim 4.
Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Seo”, Pub. No. US 2013/0321340), SHIN et al. (“Shin”, Pub. No. US 2016/0202889), and Davis (Pub. No. US 2016/0117665).
Per claim 5, the modified Seo teaches the method according to claim 4, but does not teach  wherein in a case where the second application program is a payment-type application program, the performing a target operation in the second display area based on a display feature of the first application program comprises: in a case where a display interface of the first application program is a conversation interface, performing, in the second display area, an operation corresponding to a payment function.
However, Davis teaches a second application program is a payment-type application program, the performing a target operation in the second display area based on a display feature of the first application program comprises: in a case where a display interface of the first application program is a conversation interface, performing, in the second display area, an operation corresponding to a payment function ([0170]; [0171]; [0172]; [0175]; [0178]). 
Claim 10 is rejected under the same rationale as claim 5.
Claim 15 is rejected under the same rationale as claim 5.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/THANH T VU/Primary Examiner, Art Unit 2175